EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1, line 2, “pipes a” was changed to --pipes having a--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art of record fails to show or suggest the ring-shaped cofferdam comprising a guide member that is fitted in an upper end of one of the plurality of pipes, wherein the guide member has: a fitting portion that is fitted in an upper end of one of the plurality of pipes; and a guide portion that horizontally extends from the fitting portion.  The closest prior art, KR ‘734 and CN ‘676 as per office action of 1/19/22; however, neither KR ‘734 or CN ‘676 disclose the guide member has: a fitting portion that is fitted in an upper end of one of the plurality of pipes; and a guide portion that horizontally extends from the fitting portion.  JP 54-162804 discloses a guide member; however, such guide member does not appear configured to work with the pipes of the instant invention.
As to claim 9, the prior art of record fails to show or suggest the method of constructing a ring-shaped cofferdam comprising welding respectively the first pipe and the second pipe before the driving of the first pipe, measuring side pressure of an area where the first pipe and the second pipe are installed; determining thickness of the plates in accordance with the result of measuring the side pressure.  The closest prior art, KR ‘734 and CN ‘676 as per office action of 1/19/22; however, neither KR ‘734 or CN ‘676 disclose welding respectively the first pipe and the second pipe before the driving of the first pipe, measuring side pressure of an area where the first pipe and the second pipe are installed; determining thickness of the plates in accordance with the result of measuring the side pressure.  
As to claim 17, the prior art of record fails to show or suggest the method of constructing a ring-shaped cofferdam comprising coupling a guide member to the upper end of the first pipe after the driving of the first pipe, wherein the guide member has a fitting portion that is fitted in an upper end of one of the plurality of pipes; and a guide portion that horizontally extends from the fitting portion.  The closest prior art, KR ‘734 and CN ‘676 as per office action of 1/19/22; however, neither KR ‘734 or CN ‘676  disclose the guide member has: a fitting portion that is fitted in an upper end of one of the plurality of pipes; and a guide portion that horizontally extends from the fitting portion.  JP 54-162804 discloses a guide member; however, such guide member does not appear configured to work with the pipes of the instant invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678